Citation Nr: 0844326	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-12 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a disability rating higher than 50 percent 
for post-traumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1968 to March 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Buffalo, New York, Regional Office 
(RO).   
 
A hearing was held at the RO before the undersigned Veterans 
Law Judge in June 2008.  

The claim for a higher initial rating for PTSD is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

Hepatitis C was not present during service, and the currently 
diagnosed hepatitis C did not develop as a result of any 
incident during service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits under the Veterans 
Claims Assistance Act of 2000 (VCAA).  The Board finds that 
the content requirements of a notification letter have been 
fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Letters from the RO dated in March 2005, March 
2006 and April 2006 provided the veteran with an explanation 
of the type of evidence necessary to substantiate his claim, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  The veteran's initial duty to assist letter was 
provided before the adjudication of his claim.  The Board 
also notes that in March 2006 the RO provided notice with 
respect to the disability rating and effective-date elements 
of the claim, See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  There has been no prejudice as a result of the 
timing of the notice.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes that the appeal may 
be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable review has been obtained.  The veteran was afforded 
a VA examination and a hearing.  His post service treatment 
records have been obtained.  The Board does not know of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

The Board has noted that the veteran's claim for service 
connection for hepatitis C was previously denied in a rating 
decision of February 2004.  The veteran did not file a notice 
of disagreement, and that decision became final.  More 
recently, however, the RO reopened that claim.  The Board 
concurs with the decision by the RO to reopen.  In this 
regard, the veteran presented new and material evidence in 
the form of a private medical opinion indicating that this 
hepatitis C was possibly related to service.  Therefore, the 
reopened claim will be reviewed on the basis of all of the 
evidence without regard to the prior denial.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection connotes many 
factors but basically it means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Each 
disabling condition shown by a veteran's service records, or 
for which he seeks a service connection must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which he served, his medical records and 
all pertinent medical and lay evidence.  Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration to the policy of 
the VA to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).  

Regarding post-service initial diagnosis of disease, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The veteran contends that service connection should be 
granted for hepatitis C because he believes that he 
contracted that disease in service.  He asserts that he may 
have contracted it through the air injections that were used 
to administer vaccinations during service.  He also asserts 
that there is a possibility that he contracted it due to 
having unsafe sex in service.  

The veteran cited the risk factor of having a mass 
inoculation which was given to him during basic training in a 
questionnaire which he submitted to the VA in October 2003.  
In that same questionnaire, he denied having a history of 
high risk sexual activity or sharing razors.  More recently, 
during the hearing held in June 2008, the veteran expressed 
his belief that he contracted the infection in 1970 in 
Thailand.  In his substantive appeal statement dated in April 
2007, the veteran indicated that he had engaged with several 
different prostitutes while on leave, and that this was the 
only time in his life that he was ever with prostitutes.  The 
veteran has also submitted a witness statement dated in 
February 2006 which is to the effect that he spent six days 
with a prostitute.   

The veteran's service medical records do contain several 
references to vaccinations, but they do not contain any 
mention of treatment for hepatitis.  The report of a medical 
history given by the veteran in March 1970 for the purpose of 
his separation from service shows that he denied having a 
history of jaundice or liver trouble.  The report of a 
medical examination conducted at that time is negative for 
any complaint, finding or diagnosis of hepatitis.  All bodily 
systems were normal on clinical evaluation.  

The earliest evidence of the presence of hepatitis C is from 
many years after separation from service.  For example, a VA 
treatment record dated in August 2003 notes a history of 
elevated liver functions since December 2001.  The impression 
was 54 year old man with hepatitis C and abnormal liver 
function.  The treatment records do not contain any medical 
opinion regarding the etiology of the disorder.  

The Board has noted that the veteran expressed his own belief 
that the hepatitis C was related to vaccinations and/or 
prostitutes during service.  However, lay persons, such as 
the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).    

The Board notes that the veteran has previously submitted 
articles discussing infection risks due to jet injectors, 
however, these are studies which pertained to persons other 
than the veteran.  Therefore, the articles cannot be said to 
contain medical opinion demonstrating that the veteran's 
hepatitis was attributable to a jet injection in service.  
See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  See 
also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  The 
information provided in these reports is generic in the 
linkage of jet injectors to hepatitis C, and the reports are 
too general and inconclusive in this case to support a nexus 
opinion.  

The report of a VA examination conducted in May 2004 reflects 
that the veteran denied a history of risk factors for 
hepatitis C such as intravenous drug use or blood 
transfusions, but reported that he had received inoculations 
with a jet injector and felt that was how he contracted 
hepatitis C.  The fact that the veteran's own account of the 
etiology of his disability was recorded in the VA examination 
report is not sufficient to support the claim.  In LeShore v. 
Brown, 8 Vet.App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The veteran submitted a note dated in August 2006 from Laurna 
B. Delaney, a Family Nurse Practitioner, which indicates that 
the veteran has hepatitis C, and it is possible that this was 
originally contracted in 1970 in Thailand.  However, this 
statement is not sufficient to support the claim. See 
Beausoleil v. Brown, 8 Vet. App. 459 (1996) (holding that a 
general and inconclusive statement about the possibility of a 
link was not sufficient).

The most credible medical opinion regarding the etiology of 
the veteran's diagnosed hepatitis C weighs against the claim 
for service connection.  The report of an infectious diseases 
examination conducted by the VA in January 2007 shows that 
the examiner concluded that the etiology of the veteran's 
hepatitis C was unlikely related to service.  The examiner 
noted that the veteran had given a history of soliciting a 
prostitute in service, but further noted that the veteran did 
not have any evidence that the prostitute had hepatitis C.  
The examiner also noted that the veteran reported sharing 
razors with someone in service who also developed hepatitis 
C.  The examiner noted than the veteran had a history of 
significant alcohol intake during service, with up to a six 
pack of beer daily for many years.  Regarding the possibility 
of contracting the hepatitis due to a prostitute in service, 
the examiner stated that "The efficiecy of HCV transmission 
with a sexual/mucosal encounter is extremely low based on 
current research."  The examiner also stated that the 
veteran's history of binge alcohol abuse increased the risk 
from other forms of transmission.  The examiner concluded 
that it was unknown as to the exact nature of when the 
veteran contracted the disease.  The examiner stated that 
because there were many years that were unaccounted for, and 
there was only one incident that the veteran referred to 
while in service, it would be less likely than not that the 
veteran acquired the hepatitis C from that one prostitute 
while in the service.    

The Board has noted that the veteran has indicated that the 
VA examiner did not understand the correct history, as he saw 
multiple different prostitutes over the course of service.  
The Board notes however that the lay statement submitted by 
another serviceman indicated that he and the veteran each 
hired "a prostitute."  Moreover, in the original hepatitis 
history which he gave in October 2003, he denied having any 
history of high risk sexual activity.  The veteran's reported 
history of sharing razors has been inconsistent throughout 
this claim and is unreliable.  In light of these factors, the 
Board finds that the veteran's contentions are not 
persuasive, and the VA opinion is adequate.  

In summary, the Board concludes that there is no basis for 
linking the hepatitis C, which was not diagnosed until many 
years after separation from service, to his period of 
service.  To link the disorder to an air gun injection or 
sexual contact during service would be purely speculative.  
The most convincing opinion which is of record weighs against 
the claim.  Therefore, the Board finds that hepatitis C was 
not present during service, and did not develop after service 
as a result of any incident in service.  Accordingly, the 
Board concludes that hepatitis C was not incurred in or 
aggravated by service.




ORDER

Service connection for hepatitis C is denied.


REMAND

Regarding the claim for a higher rating for PTSD, the Board 
finds that further action is required pursuant to the VCAA.  
In particular, the Board finds that additional development of 
evidence is required because additional relevant post service 
treatment records may exist.  During the hearing held in June 
2008, the veteran testified that he received treatment for 
PTSD at a VA outpatient clinic in Auburn within the past two 
or three months.  The Board notes that the most recent 
treatment records contained in the file are dated three years 
ago in December 2005.  More recent treatment records would 
undoubtedly be relevant to the current severity of the 
disorder.  Therefore, such records should be obtained.  
38 C.F.R. § 3.159(c)(2) (2008); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain the 
VA treatment records from the Austin 
outpatient clinic which were described by 
the veteran during the June 2008 hearing.  
All records which are not currently on 
file should be obtained concerning the 
issues on appeal.

2.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


